          Case 1:15-cr-00608-KPF Document 485 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


               v.

                                                       No. 15-cr-00608 (KPF)
ANGEL OTERO,
                               Defendant.


KATHERINE POLK FAILLA, District Judge

        Upon the application of Sean Hecker, Esq., counsel for Angel Otero, a defendant in the

above-captioned case, dated January 5, 2021;

        IT IS HEREBY ORDERED, that the Bureau of Prisons and/or FCI Gilmer provide for a

secure phone conference to take place between Angel Otero, Register Number 72776-054, and

his counsel so that they may have an attorney-client protected phone conversation. Counsel for

Angel Otero can be reached via telephone at 646-901-0050.

        IT IS FURTHER ORDERED, that the phone call must take place within three days of

this order.



 Dated: New York, NY
        January 6, 2021



                                                  SO ORDERED:


                                                  Hon. Katherine Polk Failla
                                                  United States District Judge
